COX, Judge
(concurring in the result):
It is fundamental, black letter law that a confession must be freely and voluntarily given — a product of the accused’s unfettered will to confess — in order for it to be admissible as evidence in court. See Rogers v. Richmond, 365 U.S. 534, 544, 81 S.Ct. 735, 741, 5 L.Ed.2d 760 (1961). “Is the confession the product of an essentially free and unconstrained choice by its maker?” Culombe v. Connecticut, 367 U.S. *409568, 602, 81 S.Ct. 1860, 1879, 6 L.Ed.2d 1037 (1961) (opinion of Frankfurter, J.). Article 31(d), Uniform Code of Military Justice, 10 U.S.C. § 831(d), reflects the same rule: “No statement obtained ... through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence.” MiLR.Evid. 304(c)(3) defines an “involuntary statement” as one that “is obtained in violation of the self-incrimination privilege or due process clause of the Fifth Amendment to the Constitution of the United States, Article 31, or through the use of coercion, unlawful influence, or unlawful inducement.” A consent to search must likewise be voluntary. Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973).
As I view the issues presented in the instant case, the question we must resolve is whether the accused’s decision to reveal the location of the drugs and confess to his involvement with them was “the product of an essentially free and unconstrained choice.” Id. at 225, 93 S.Ct. at 2047. As the principal opinion points out, the accused revealed the drugs and confessed his involvement therewith because he relied on Chief Eusebio’s representation that he “was promised by the people up there, in the chain of command on the ship, that nothing will get him in trouble” as an inducement to speak. See United States v. Dalrymple, 14 U.S.C.M.A. 307, 34 C.M.R. 87 (1963).
Based on the facts and circumstances surrounding the confession and the seizure of the drugs, I conclude that the military judge erred by failing to grant the defense motion to suppress the evidence. Such error is not harmless by any standard; accordingly, I join Chief Judge Everett’s disposition of this case.